COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00477-CV


ALPHA TESTING, INC.                                               APPELLANT

                                          V.

J. NEAL TURNER AND WIFE,                                          APPELLEES
KERIE B. TURNER


                                      ------------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant's Motion To Dismiss Appeal.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

      1
       See Tex. R. App. P. 47.4.
DELIVERED: February 3, 2011




                              2